Case: 2:20-cv-04504-ALM-KAJ Doc #: 10 Filed: 03/17/21 Page: 1 of 1 PAGEID #: 132



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

JONJUALEANER BRADBERRY,                           :
o/b/o J.E.J. (a minor),                           :
                                                  : Case No. 2:20-cv-4504
               Plaintiff,                         :
                                                  : CHIEF JUDGE ALGENON L. MARBLEY
       v.                                         :
                                                  : Magistrate Judge Jolson
COMMISSIONER OF SOCIAL                            :
SECURITY,                                         :
                                                  :
               Defendant.                         :

                                      OPINION & ORDER

       This matter comes before the Court on Magistrate Judge Jolson’s Report and

Recommendation. (EFC No. 8). Magistrate Jolson recommends that the Commissioner’s

unopposed Motion to Dismiss, which she has converted to a Motion for Summary Judgment, be

granted. The Report and Recommendation was filed on December 15, 2020 and advised the parties

that they had fourteen days thereafter to raise any Objections. The Report and Recommendation

also notified the parties that a failure to object within the applicable time period would result in a

waiver of the right to have the district judge review the Report and Recommendation de novo.

       The Court has reviewed the Report and Recommendation. Noting that no objections have

been filed and that the time for filing such objections expired, this Court ADOPTS the Magistrate

Judge’s Report and Recommendation as this Court’s findings of facts and law. The Court hereby

GRANTS the Commissioner’s unopposed Motion for Summary Judgment. (ECF No. 6).

Accordingly, this case is DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED.

                                               ALGENON L. MARBLEY
DATED: March 17, 2021                          CHIEF UNITED STATES DISTRICT JUDGE
